1                                          JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      R.M.S.,                                    Case No. 2:20-cv-05312-SHK
12
                                    Plaintiff,
13                       v.
                                                 JUDGMENT
14    ANDREW SAUL, Commissioner of
15    Social Security,
16                                  Defendant.

17
18         It is the judgment of this Court that the Social Security Commissioner’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
23
     DATED: 07/8/2021                ________________________________
24                                   HONORABLE SHASHI H. KEWALRAMANI
25                                   United States Magistrate Judge

26
27
28
